ACCEPTED
                                                                                    03-17-00340-CV
                                                                                          21306795
                                                                          THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                                 12/14/2017 4:44 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                            No. 03-17-00340-CV
                                                                    FILED IN
                   In the Third Court of Appeals             3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS

                           Austin, Texas                     12/14/2017 4:44:49 PM
                                                                 JEFFREY D. KYLE
                                                                      Clerk



                            CHARLES D. COLLIER,
                                Appellant
                                       V.

                                 RANDY MOE,
                                   Appellee


                    APPEAL FROM CAUSE NO. 13-0192-C26
             26TH DISTRICT COURT OF WILLIAMSON COUNTY, TEXAS
                        HON. DONNA KING, PRESIDING


 UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE
                   APPELLEE’S BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellee Randy Moe files this unopposed second motion requesting a 30-

day extension of time for filing his brief in this appeal. Appellee respectfully

shows:

      1.    Appellee’s brief is currently due on December 20, 2017.
      2.      Appellee requests a 30-day extension of time, or until January 19,

2018, for filing his brief. Appellee has requested one previous extension. And,

Appellant Charles D. Collier does not oppose Appellee’s requested extension.

      3.      The undersigned counsel is solely responsible for preparing

Appellee’s brief. Counsel needs additional time to review the record, conduct the

necessary research, and prepare a brief that will assist the Court in resolving this

appeal. Counsel is also leaving his current firm at the end of the month and

establishing his own practice during the holiday season.

      4.      The demands of other cases have further made this motion necessary.

Specifically, the undersigned has been occupied with or is managing conflicting

deadlines for the following matters:

           • Preparing a motion to dismiss to be filed in No. D-1-GN-07-002493
             before the 419th Judicial District Court in Travis County, Texas,
             Christopher Tovar d/b/a Tovar Construction Company and Bannum,
             Inc. v. Eugene Mees d/b/a Encore House; and

           • Preparing for argument and arguing a case in No. 17-40016 before the
             United States Court of Appeals for the Fifth Circuit, Julia Ann Flores
             v. United States of America.

      5.      This case has not been set for submission. Therefore, no unnecessary

delay will result from the granting of this extension.




                                          2
                         CONCLUSION AND PRAYER

      For these reasons, Appellee respectfully asks the Court to grant this

unopposed motion for extension of time, thus making his brief due on January 19,

2018. Appellee requests all other appropriate relief to which he is entitled.


                                        Respectfully submitted,

                                        SMITH LAW GROUP LLLP

                                        /s/ Maitreya Tomlinson
                                        Maitreya Tomlinson
                                        State Bar No. 24070751
                                        1250 Capital of Texas Highway South
                                        Three Cielo Center, Suite 601
                                        Austin, TX 78746
                                        (512) 439-3230
                                        (800) 886-3076 (fax)
                                        maitreya@appealsplus.com

                                        Appellate Counsel for Appellee




                                          3
                       CERTIFICATE OF CONFERENCE

      I certify that I conferred with Appellant’s lead counsel, Christopher D.

Osborn. Appellant does not oppose the relief requested in this motion.

                                                /s/ Maitreya Tomlinson
                                                Maitreya Tomlinson


                          CERTIFICATE OF SERVICE

      On December 14, 2017, in compliance with Texas Rule of Appellate

Procedure 9.5, I served a true and correct copy of the foregoing document by e-

service, e-mail, facsimile, or mail to:

      Christopher D. Osborn
      OSBORN LAW FIRM, P.C.
      1019 Cecelia Street
      Taylor, Texas 76574
      E-Mail: chris@osbornpc.com

      Counsel for Appellant


                                          /s/ Maitreya Tomlinson
                                          Maitreya Tomlinson




                                            4